Per Curiam.
We think the order in this case should be affirmed. The provisions of section 2460 of the Code authorized the examination which was contemplated by the questions which were objected to, and which the learned justice in the court below decided to be perfectly proper.
The section referred to provides that the witness shall not be excused from answering a question on the ground that his examination will tend to convict him of the commission of a fraud or to prove that he has been a party or privy to *531or knowing of a conveyance, assignment, transfer or other disposition of property for any purpose, or that he or another person claims to be entitled as against a judgment creditor or a receiver appointed or to be appointed in a special proceeding to hold property derived from or through the judgment debtor. And this embraces the object in view by the examination.
We think, however, that the witness should not be required to sign his deposition, inasmuch as his so doing might, in view of some authorities, subject him to a legal liability not otherwise existing.
The order to be entered upon this appeal should contain a provision to the effect that the witness shall not be required to sign his deposition, and that his examination shall be without prejudice to any of his legal rights; and the order as so modified should be affirmed, without costs to either party.